          Case 3:18-cv-08072-GMS Document 34 Filed 10/15/18 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Navajo Nation,                                   No. CV-18-08072-PCT-GMS
10                  Plaintiff,                        ORDER
11   v.
12   Jefferson Sessions, et al.,
13                  Defendants.
14
15            Pending before the Court is Plaintiff’s Motion for Stay of Proceedings against
16   Defendant Shipley (Doc. 32). After review and consideration,
17            IT IS HEREBY ORDERED denying the Motion for Stay (Doc. 32).
18            IT IS FURTHER ORDERED setting a Status Conference for November 2, 2018
19   at 9:30 a.m. in Courtroom 602, Sandra Day O’Connor U.S. Federal Courthouse, 401 W.
20   Washington St., Phoenix, Arizona 85003-2151.
21            Dated this 15th day of October, 2018.
22
23
24
25
26
27
28
